I agree with the majority that Excello's first and second assignments of error are well-taken. Furthermore, I agree that there is no merit to Excello's third and sixth assignments of error. However, I do not agree that Excello's fourth and fifth assignments of error are without merit.
Excello provided an "automatic dresser" for use in honing the surface of the grinding wheel. Coleman chose not to use the "automatic dresser." Instead, he chose to hone the surface of the grinding wheel by hand at which time the rachet and latches holding the parts carrier in place, being worn, failed, resulting in injury to Coleman.
Under such circumstances, where is there negligence on the part of Excello? Excello did not have the responsibility for the maintenance of the machine. That responsibility is, instead, upon the owner of the machine, i.e., Coleman's employer. Thus, the negligence which resulted in Coleman's injury was not that of Excello. *Page 42 
After all, in the absence of evidence that the manufacturer of a machine used substandard or improper materials in the machine, ordinary wear and tear is not a design defect or a manufacturing defect. It is, instead, the result of improper maintenance of the machine, or improper instruction as to the manner of honing the grinding wheel, or both. In such a case, the negligence, if any, is that ow the owner of the machine, which is Coleman's employer.
Therefore, the trial court erred in overruling appellant's motion for a directed verdict. Furthermore, the verdict is against the manifest weight of the evidence. Consequently, Excello's fourth and fifth assignments of error are well-taken and should be sustained. Thus, the judgment should be reversed and final judgment should be entered for Excello.